In an action to recover moneys due for goods sold and delivered, defendant Globe Motorists Supply Co., Inc., appeals from a judgment of the Supreme Court, Westchester County (Walsh, J.), entered December 1,1981, which is in favor of plaintiff and against it, inter alia, in the amount of $14,730.24, upon an order of the same court, entered October 5,1981, which granted plaintiff’s motion for partial summary judgment. Judgment reversed, on the law, with $50 costs and disbursements, order vacated and plaintiff’s motion is denied. The letter of May 21,1981, upon which the award of partial summary judgment is based, conditioned the payment of the sum admitted on the acceptance of returns and the issuance of credits, which are the very issues upon which the parties are unable to agree. Hence, there is not an unqualified admission of a precise sum due (see Fleder v Itkin, 294 NY 77). Titone, J. P., Weinstein, Gulotta and Niehoff, JJ., concur.